Citation Nr: 0910562	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  99-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (to include posttraumatic stress 
disorder (PTSD)).

2.  Entitlement to service connection for hair loss.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a sinus 
disorder/bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard of 
Puerto Rico, and the record reflects that he was ordered to 
active duty in support of Operation Desert Shield/Desert 
Storm from November 1990 to May 1991.  

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from adverse rating decisions by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in San 
Juan, the Commonwealth of Puerto Rico.  

In January 2001, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The hearing transcript is in the claims folder.  

The case was remanded by the Board in September 2001 and 
November 2003.  When the case was most recently before the 
Board, in May 2006, service connection was granted for an 
irritable bowel syndrome as a manifestation of a chronic 
qualifying disability due to undiagnosed illness.  The issues 
of entitlement to service connection for an acquired 
psychiatric disorder (to include PTSD), hair loss, a skin 
disorder and bronchitis were remanded for further development 
and consideration of evidence by the agency of original 
jurisdiction (AOJ).  The requested development has been 
completed and the Board now proceeds with its review of the 
appeal.  

The Veteran appears to have raised claims of entitlement to 
service connection for chronic fatigue syndrome and chronic 
joint pain (to include fibromyalgia) as due to undiagnosed 
illness.  These issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The Veteran has not claimed any specific posttraumatic 
stress disorder (PTSD) stressor.  

2.  A competent medical professional has not diagnosed PTSD 
or connected a current psychiatric disability to a stressor 
or other incident of service.  

3.  The Veteran's acquired psychiatric disability has had 
various diagnoses including an adjustment disorder and 
anxiety, which are known diagnoses.  It is not an undiagnosed 
illness or medically unexplained chronic multisymptom 
illness.  It is not related to disease or injury during his 
active service.  

4.  The Veteran's hair loss is due to follliculitis, a 
diagnosed condition.  It is not an undiagnosed illness or 
medically unexplained chronic multisymptom illness.  It is 
not related to disease or injury during his active service.  

5.  The Veteran's skin disorders are diagnosed as atopic 
dermatitis, dermatophytosis, and dermatitis factitia.  They 
are not an undiagnosed illness or medically unexplained 
chronic multisymptom illness.  They are not related to 
disease or injury during his active service.  

6.  The Veteran does not have a sinus disorder.  

7.  The Veteran's bronchial asthma is a known diagnosis.  It 
is not an undiagnosed illness or medically unexplained 
chronic multisymptom illness.  It is not related to disease 
or injury during his active service.  




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service, nor may such a 
disorder be presumed to have been incurred in service, nor 
may the disorder be presumed service-connected as a 
qualifying chronic disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.317 (2008).  

2.  Hair loss was not incurred in or aggravated by service, 
nor may such a disorder be presumed to have been incurred in 
service, nor may the disorder be presumed service-connected 
as a qualifying chronic disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2008).  

3.  A skin disorder was not incurred in or aggravated by 
service, nor may such a disorder be presumed to have been 
incurred in service, nor may the disorder be presumed 
service-connected as a qualifying chronic disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2008).  

4.  A sinus disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and may not be presumed service-connected as a 
qualifying chronic disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2008).  

5.  Bronchitis (diagnosed as bronchial asthma) was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in service, and may not be presumed 
service-connected as a qualifying chronic disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

The claim was initially adjudicated in March 1998, before 
VCAA became law.  The initial VCAA notice was sent to the 
Veteran in June 2002, with further notices in July 2004 and 
December 2004.  A notice that fully complied with the 
requirements of the VCAA was sent to the claimant in March 
2005.  Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the agency of original jurisdiction 
(AOJ) readjudicated the case by way of a supplemental 
statement of the case issued in September 2008.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service medical records have been obtained.  In 
August 2004, the National Personnel Records Center confirmed 
that it did not have any additional records for the Veteran.  
His available post-service treatment records have also been 
obtained.  VA and Social Security Administration records have 
been obtained.  The Veteran has had a hearing.   He has had 
VA examinations and medical opinions have been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.  

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of section 3.317 for a medically unexplained 
chronic multisymptom illness.  

A "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).   

Acquired Psychiatric Disorder (to Include Post-Traumatic 
Stress Disorder (PTSD))

The service treatment records do not reflect any psychiatric 
complaints, findings or diagnoses.  The Veteran's psychiatric 
status was normal on examination for service in June 1985, on 
quadrennial examination in September 1989, and on examination 
for release from active duty in April 1991.  

The records of a private physician, dated in May 1991, 
reflect physical complaints and note the Veteran was anxious.  
Provisional diagnoses were bronchiospasm, rule out viral 
syndrome, and anxiety.  Treatment was provided.  Further 
private treatment notes show treatment for various physical 
ailments, from October 1993 to March 1996, without any 
psychiatric complaints, findings or diagnoses.  

On VA Persian Gulf Screening examination in March 1995 there 
were notations of stress related cephalgia and a memory loss 
problem.  Neuropsychological screening, in May 1995, was 
inconclusive.  

When the Veteran was seen at the VA neurology clinic, in 
August 1995, his complaints included headaches and memory 
loss.  Objectively, he was alert and well oriented, with 
adequate memory and judgment.  Neurological findings led to 
the assessment that there was no focal neurological deficit.  
The Veteran returned  to the VA neurology clinic in October 
1995.  In view of normal findings and his continued 
complaints of headaches, an ENT consultation was recommended.  

In November 1995, the Veteran claimed benefits for 
disabilities including PTSD, depression, insomnia, fatigue, 
anxiety and loss of memory.  

In March 1996, the RO asked the Veteran to provide 
information describing his claimed stressors for his PTSD 
claim.  He did not respond.  

The Veteran was given a VA PTSD examination in April 1996.  
He did not recount any stressful experiences in service, but 
restated his various physical complaints.  He was noted to be 
alert, expressed himself freely, and no distress was 
detected.  A diagnosis was deferred.  A addendum report was 
prepared in November 1996, after review of the claims folder.  
It was noted that there was no history of involvement in 
psychiatric treatment for the Veteran.  There were no 
complaints during his service in the Persian Gulf.  He was 
working before and after his active service, but had not been 
currently working for about 2 years.  He had multiple 
physical complaints of headaches, backaches, diarrhea, etc.  
Objectively, he was well developed, well nourished, clean, 
neat, and shaved.  He carried himself appropriately.  Minimum 
anxiety was observed.  He expressed freely, and was relevant 
and well organized.  There was no thought disorder.  There 
was no perceptive disorder.  He was well oriented.  The 
entire sensorium was clear.  There were no depressive signs.  
Judgment was not impaired.  A very, very dependent structure 
was felt.  The diagnoses were no mental disorder and 
dependent personality.  [It must be noted that personality 
disorders are not psychiatric disabilities within the meaning 
of the law and regulations providing compensation benefits.  
See 38 C.F.R. § 3.303(c), 4.9, 4.127 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).]  

In January 2001, the Veteran appeared before the undersigned 
Veterans Law Judge at a hearing at the RO.  He gave sworn 
testimony in support of his claim.  He reported seeing a 
private psychiatrist in 1993, but did not remember his name.  
He told of having VA treatment for his psychiatric disorder 
beginning in 1995.  

In June 2002, pursuant to the remand of the Board, the RO 
again asked the Veteran for information as to PTSD stressors.  
He did not respond.  

When the Veteran was seen at the VA primary care clinic in 
August 2002, his active problem list included an anxiety 
state with depressive features.  He was noted to be alert, 
oriented and well groomed with a depressed face and mood.  

The Veteran sought VA hospital treatment in September 2002.  
Admitting diagnoses were adjustment disorder and depression.  
On the social work psychosocial assessment, the Veteran was 
noted to be a college graduate who worked until 1997.  He had 
been forced to quit his job after continuously failing to 
report for work.  He had not worked for the past 5 years.  
Also, he had to pay child support.  He had no interest in 
work in the field of his studies.  He was coherent, alert, 
and spontaneous, with a sad, guarded mood.  His wife referred 
to him as behaving in an aggressive, irritable manner, with 
no interest in recreation, socialization, or work.  He was 
due in Court the next day for a domestic violence case with 
his ex-wife.  The social worker concluded that the Veteran 
did not show social problems at that time, beside his legal 
problems.  The Veteran's urine tested positive for cocaine 
and he was discharged from the VA medical center.  Diagnoses 
were rule out adjustment disorder, rule out cocaine abuse, 
and rule out malingering.  

A VA psychiatric clinic note, dated in January 2003, shows 
the Veteran had a depressed mood and loneliness.  He was 
separated from his wife and living with his parents.  He had 
multiple somatic complaints.  Otherwise, his thought content 
was normal.  His thought processes were coherent, relevant, 
and logical.  He was oriented.  His memory was intact.  His 
judgment and insight were poor.  The diagnosis was adjustment 
disorder with mixed emotional features, rule out malingering.   

In July 2004, the Veteran was given a VA examination under 
Gulf War guidelines.  He had no pathologic history during  
his active service.  After service, he reportedly developed 
episodes of depression, anxiety and nervousness.  There were 
no psychiatric findings or diagnoses.  

On screening for depression and PTSD, in June 2005, the 
Veteran gave positive responses.  

The Veteran was seen for a VA psychiatric consultation in 
September 2005.  He came in due to a depressed mood 
exacerbated by his multiple physical conditions, particularly 
his bilateral thigh ulcers of unknown etiology.  He thought 
the cause could be his exposure to unknown chemicals while 
serving in the Persian Gulf.  He was worried, although during 
the interview, he had an inappropriate smile.  It was noted 
that he had been treated for anxiety and depression in the 
past.  The diagnosis was anxiety NOS (Not Otherwise 
Specified).   

In November 2005, the Veteran was asked some screening 
questions.  His responses were positive for depression and 
negative for PTSD.  

Conclusion

Turning first to the claim for service connection for PTSD, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).  

In this case, the Veteran has never claimed a specific 
stressor incident.  The closest he came was on PTSD screening 
in June 2005.  He was asked if he ever had an experience that 
was so frightening, horrible, or upsetting that in the past 
month he had nightmares about it or thought about it when he 
did not want to?  Tried hard not to think about it; went out 
of his way to avoid situations that reminded him of it?  Was 
constantly on guard, watchful, or easily startled?  Felt numb 
or detached from others, activities, or his surroundings?  In 
June 2005 the Veteran's responses were positive to all those 
questions.  Then, in November 2005, his responses to the same 
questions were all negative.  

Further, on two occasions, the RO wrote to the Veteran and 
asked him for information describing claimed stressors.  He 
did not respond to either request.  Significantly, when asked 
at his hearing, he did not describe any specific stressor.  
The Board's review of the file does not disclose any specific 
claimed PTSD stressor.  Without a claimed stressor two 
requirements for service connection for PTSD are missing.  
First, there can be no link, established by medical evidence, 
between current symptoms and an in-service stressor.  Second, 
without a claimed stressor, there can be no credible 
supporting evidence that a claimed in-service stressor 
occurred.  

More importantly, there is no diagnosis of PTSD by a trained 
mental health professional.  The Veteran has been seen by 
mental health professionals on several occasions but they 
have always provided other diagnoses and never diagnosed 
PTSD.  This is a primary requirement.  There must be a 
current disability.  Service connection can only be granted 
for an existing disability, without a competent diagnosis 
from a trained medical professional the existence of a 
psychiatric disability cannot be established and the claim 
must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In the absence of a diagnosis from a competent 
medical source, it must be concluded that the Veteran does 
not have the claimed PTSD and that claim must be denied.  

In this case, the medical records from the service department 
and VA outweigh the Veteran's claims and form a preponderance 
of evidence against the claim.  They show that none of the 
requirements for service connection for PTSD have been met.  
Specifically, there is no medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); there is 
no link, established by medical evidence, between current 
symptoms and an in-service stressor; and there is no credible 
supporting evidence that a claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Considering the possibility of service connection for other 
psychiatric diagnoses, it is significant that there were no 
psychiatric symptoms while the Veteran was on active duty and 
that, in a doctor's opinion, his psychiatric status was 
normal when he was examined for separation from active 
service in April 1991.  Following service, he was seen by 
mental health professionals and various diagnoses were 
provided.  Although diagnoses varied with the Veteran's 
varying complaints, there were diagnoses.  The psychiatric 
problem is not an undiagnosed illness.  More importantly, the 
examiners have repeatedly considered the Veteran's claim and 
have never related his complaints to service.  Here again, 
the medical records form a preponderance of evidence.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Hair Loss and Skin Disorder

The service treatment records do not reflect any complaints, 
findings or diagnoses of hair loss or a skin disorder.  The 
Veteran's head and skin were normal on examination for 
service in June 1985, on quadrennial examination in September 
1989, and on examination for release from active duty in 
April 1991.  

The records of a private physician, dated in May 1991, 
October 1993, and February 1995 reflect other physical 
complaints without mention of the skin.  In August 1995, the 
Veteran had erythema on both forearms and neck and 
dermatographism on the skin of his shoulders.  Diagnoses were 
solar erythema and dermatographism.  In March 1996, the 
Veteran was treated for gastroenteritis without skin 
complaints or findings.  The private physician records, dated 
from May 1991to March 1996, do not mention hair loss.  

On the March 1995 VA Persian Gulf Screening examination there 
was a notation of hair loss and that the Veteran would be 
referred to dermatology.  No other skin problems were 
reported.  In August 1995, the Veteran was treated at a VA 
clinic for solar dermatitis.  

In November 1995, the Veteran claimed benefits for 
disabilities including a rash with eruptions and rapid loss 
of hair.  

The report of the April 1996 VA general medical examination 
shows the Veteran complained of occasional body itching, 
particularly over the neck, forearms and legs.  He stated 
that the itching subsided without treatment, but might go 
away quicker with Benadryl.  He reportedly could develop the 
itching 2 to 3 times a week.  He further stated that he must 
avoid exposure to the sun as his skin quickly turned red and 
desquamated.  There were no abnormal skin findings.   

The Veteran had a VA skin examination in May 1996.  He gave a 
history of having a skin allergy (rash) for several years.  
He reported the rash was pruritic, might start at any site 
and became worse with increased temperature.  Examination 
disclosed mild erythematous patches on the lateral neck and 
erythematous papules on his back.  The diagnoses were atopic 
dermatitis, mild, and mild folliculitis of the back.  

In January 2001, the Veteran gave sworn testimony to the 
undersigned Veterans Law Judge at a hearing at the RO.  He 
testified that he was exposed to chemicals while serving in 
the Persian Gulf and had a skin rash there.  He reported that 
the skin condition primarily affected his back and legs.  

The Veteran was seen at the VA primary care clinic in August 
2002.  Active problems included skin irritation and 
dermatophytosis of the groin.  Examination of the skin showed 
no lesion or dryness.  The extremities had no clubbing, 
cyanosis, edema, discoloration, trauma, ulcers, or callus.  
There was no skin assessment.  

In July 2004, the Veteran was given a VA examination under 
Gulf War guidelines.  He had no pathologic history during  
his active service.  After service, he was treated for 
allergic dermatitis and itching on the chest and forearms in 
1991.  He had itching in the scalp on occasion with little 
vesicle formation.  At present, he complained of itching in 
all body areas.  Examination revealed seborrheic dermatitis 
with little vesicle formation on the skull.  Pertinent 
diagnoses were skin irritation, dermatitis in forehead and 
chest, and dermatophytosis.  

Also in July 2004, the Veteran had a VA examination for skin 
diseases.  The claims folder was reviewed.  The Veteran 
complained of recurring pustular lesions on his scalp and 
trunk since the Persian Gulf War in 1991.  He also complained 
of an intermittent pruritic rash on his neck, chest and arms 
since 1991.  The main local symptom was itching.  Examination 
disclosed eczematous patches on the sides of his neck and 
chest and follicular pustules and papules on his chest.  Less 
than 3 percent of his skin was affected and there was no 
scarring.  The diagnoses were atopic dermatitis and 
folliculitis.  The examiner commented that the Veteran 
definitely had dermatologic diseases, which explained his 
hair loss due to folliculitis and itchy rash, due to atopic 
dermatitis.  With the evidence seen in the claims folder, the 
examiner could not etiologically relate the skin condition to 
service in the Persian Gulf without resort to mere 
speculation.  

VA clinical notes show that, in November 2004, the Veteran 
sustained an injury to his left thigh resulting in a deep 
vein thrombosis causing pain and swelling.  He was treated 
and released.  

When seen at the VA clinic in June 2005, a scar was noted on 
the medial aspect of the left thigh.  Otherwise, there was no 
clubbing, cyanosis, edema, skin discoloration, ulcers or 
callus.  

In September 2005, the Veteran reported that he had bilateral 
thigh ulcers.  They started with red macules producing a 
lesion with necrotic scar and then progressing to a deep, but 
not painful ulcer.  They did not produce a fetid discharge.  
They healed with scar formation.  Examination disclosed a 1.5 
by 2 centimeter deep ulcer on the anterior aspect of the 
thigh.  There were well defined borders.  There was no fetid 
discharge or hyperhemia.  Another ulcer with a necrotic scar 
was seen on the same thigh and a similar ulcer was observed 
on the left thigh.  The assessment was that the Veteran was 
developing ulcers on the lower extremities with no clear 
etiology.  

Photographs of the lower extremity lesions were received by 
the RO in October 2005.  

A November 2005 VA primary care note states that the Veteran 
had been presenting intermittent large ulcers on the anterior 
aspect of both thighs since 6 months earlier and had been 
presenting intermittent macules on his trunk and upper 
extremities since years ago.  The thighs had evidence, on the 
anterior aspect, of large ulcers with dark crust and well 
defined borders.  There was no hyperhemia or fetid discharge.  
The assessment was lower extremity ulcers of unknown 
etiology.  They were noted to have an appearance similar to 
pyoderma gangrenosum.  

The Veteran returned to the VA primary care clinic in 
December 2005.  He reported persistent ulcers on both thighs.  
They were not painful or suppurating.  They were occasionally 
pruritic.  He reported developing a new large patch on the 
medial aspect of the right thigh since days earlier.  He 
reported that all previous ulcers had been preceded by 
similar lesions in the past.  His left thigh had a 2.5 by 5 
centimeter ulcer with a well defined border on the anterior 
aspect.  The subcutaneous tissue could be seen.  There was a 
necrotic scar in the center.  There was no suppuration or 
fetid discharge.  There was a similar lesion on the right 
thigh, which was apparently healing.  A medial aspect patch 
was darker than the surrounding tissue.  It was not painful 
to palpation and there was no swelling.  There was evidence 
of old scars on the anterior aspects of both thighs.  The 
assessment was a not infected ulcer on both thighs with no 
etiology.  According to the current appearance, it appeared 
to be pyoderma gangrenosum with an unknown underlying 
disorder or probable vasculitis (panniculitis).  

In January 2006, the Veteran reported that he developed a new 
right thigh skin lesion since the previous day.  It was not 
painful or pruritic.  It was similar to other lesions on both 
thighs.  The assessment was chronic and persistent ulcers of 
no apparent infectious etiology.  

In February 2006, the Veteran came to the VA emergency room 
because of a rash on both lower extremities since the 
previous day.  There were scattered irregular necrotic ulcers 
with necrotic eschars.  The surrounding skin was indurated 
and edematous with mild associated rash and multiple scratch 
marks.  The Veteran seemed to be having a local allergy.  The 
skin lesions were of unknown origin.  The appearance of the 
lesions was similar to loxoscelism (necrosis due to brown 
spider or scorpion bite) but the chronic nature of the 
illness went against that.  Steroids and antihistamines were 
provided.  

The Veteran was seen at the VA dermatology clinic, later in 
February 2006.  He had only one ulcer on the right thigh, 
which was healing well with rosy borders.  Biopsy for 
pyoderma gangrenosum was not indicated as the border of the 
lesion was not clinically active.  The diagnosis was 
dermatitis factitia.  [Dermatitis factitia refers to various 
types of self inflicted lesions.  Dorland's Illustrated 
Medical Dictionary 447 (28th ed., 1994).]  

The Veteran was seen at the VA primary care clinic, in mid-
April 2006, for complaints of back pain.  There was a 
complaint of pyoderma gangrenosum on the left thigh.  There 
was induration over the anterior thigh areas, bilaterally, 
with ulcerated lesions with crust, dry areas, and scaling.  
Otherwise, his extremities had no clubbing, cyanosis, edema, 
skin discoloration, ulcers or callus.  The assessment was 
pyoderma gangrenosum and status post recurrent 
thrombophlebitis of the upper legs.  

A VA dermatology progress note, dated in June 2006, shows the 
Veteran complained of a skin rash with dermatitis factitia.  
His thighs were involved with ulcers and scars.  The 
diagnosis was dermatitis factitia.  

A VA clinical note, dated in September 2006, shows the 
Veteran complained of epigastric pain.  There were no skin 
complaints.  Examination for leg ulcers showed no active 
lesions were present.  It was noted that dermatitis factitia 
was the diagnosis.  

A VA clinical notes of August 2007 show the Veteran's right 
thigh had a 1.5 centimeter deep ulcer with necrotic eschar.  
There was no fetid discharge or hyperhemia.  There was 
evidence of multiple old scars on both thighs.  The 
assessment was recurrent skin ulcers.   

Conclusion

The Veteran does not have an undiagnosed hair loss or skin 
disorder.  In fact he has several diagnoses.  For his upper 
body, he has had diagnoses of solar dermatitis (sun burn) and 
atopic (allergic) dermatitis.  For his hair loss, in July 
2004, on VA examination of the Veteran's skin, the examiner 
determined that the Veteran's hair loss was due to 
folliculitis.  For his lower extremities, there is a 
diagnosis of dermatophytosis (a fungal infection).  These are 
known diagnoses and are not undiagnosed illness or medically 
unexplained chronic multisymptom illness.  Therefore, it does 
not qualify for a presumption under the provisions of 
38 C.F.R. § 3.317.  The scars on the thighs initially 
presented a diagnostic problem for the primary care staff.  
The early questions as to diagnosis by the primary care staff 
do not qualify the condition as an undiagnosed illness.  The 
dermatology specialist quickly indentified the lesions as 
dermatitis factitia.  

More significantly, there is no competent medical opinion 
relating any of the Veteran's skin diagnoses to service or to 
service in the Persian Gulf.  On the July 2004 VA 
examination, the examiner concluded with diagnoses of 
folliculitis and atopic dermatitis and, after reviewing the 
claims folder, expressed the opinion that those diagnosis 
could not be related to service in the Persian Gulf without 
resort to mere speculation.  As to the dermatitis factitia of 
the lower extremities, the diagnosis itself expresses the 
opinion that the lesions are self inflicted rather than 
related to any event in service.  See Dorland's, at 447.  

Here again, the medical records, starting with the service 
treatment records, the separation examination, and the 
passage of years before the current manifestations, form a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  




Sinus Disorder/Bronchitis

The service treatment records show that in January 1991, the 
Veteran had symptoms including a sore throat and fever.  A 
cold was diagnosed and treated.  The service treatment 
records do not reflect any other sinus, bronchial, or other 
respiratory symptoms.  The Veteran's head, nose, sinuses, 
lungs and chest were normal on examination for service in 
June 1985, on quadrennial examination in September 1989, and 
on examination for release from active duty in April 1991.  

The records of a private physician, dated in May 1991, show 
the Veteran's head was normal, but his lungs had expiratory 
wheezes.  The provisional diagnoses were bronchiospasm and 
rule out viral syndrome.  Treatment was provided.  Further 
private treatment notes show allergic rhinitis in October 
1993 and February 1995.  

The report of the March 1995 VA Gulf War examination shows no 
head abnormalities, the nose was within normal limits, the 
chest had equal bilateral respiratory excursions, and the 
lungs were clear to percussion and auscultation.  A sinus and 
cough problem were noted and the Veteran was given an ENT 
(Ear, Nose, and Throat) referral.  The March 1995 VA X-ray 
studies revealed findings compatible with left maxillary 
sinusitis of the chronic type, moderate.  

In October 1995, the VA neurology service referred the 
Veteran to the ENT service for a consultation.  That report 
shows the Veteran had a recent nasal discharge.  Magnetic 
resonance imaging, in October 1995 disclosed left maxillary 
sinusitis.  Examination showed involvement of the nasal 
turbinates.  In November 1995, the Veteran claimed benefits 
for disabilities including chronic sinusitis and asthma.  A 
December 1995 VA neurology clinic note shows complaints of 
allergic rhinitis and headaches.  

On VA general medical examination in April 1996, the Veteran 
stated he suffered from chronic sinusitis and headaches 
associated with nasal stuffiness and rhinorrhea.  Examination 
of the nose showed no septal deviation.  The respiratory 
system was clear to auscultation.  The diagnosis was chronic 
sinusitis by history.  

A VA nose and sinuses examination was conducted in May 1996.  
The Veteran complained of recurrent sneezing, watery eyes, no 
real post nasal discharge, itchy eyes, frontal headache, and 
dry cough.  Examination revealed congested nasal turbinates, 
a normal nasal vestibule, and a dry nasal septum.  There was 
no pus or polyps in the nose.  The larynx and eardrums were 
normal.  The diagnosis was allergic rhinosinusitis.  X-rays 
showed the frontal, ethmoid, sphenoid, and maxillary sinuses 
were clear.  The nasal turbinates were prominent.  The 
impression was no evidence of sinusitis.  

The Veteran also had a VA examination of his trachea and 
bronchi in May 1996, for bronchial asthma.  He reported that 
since his return from the Gulf, he had a series of episodes 
of bronchitis, characterized by chest tightness, cough, 
mostly dry, wheezing, and breathlessness.  These episodes 
were said to have increased in frequency and severity, with 
frequent exacerbations.  Examination disclosed a prolonged 
expiratory phase with late expiratory wheezing, bilaterally.  
There were also diffuse rhonchi on both sides.  There was no 
clubbing or cyanosis.  It was noted that an April 1996 
pulmonary function test (PFT) showed mild airflow 
obstruction.  The diagnosis was bronchial asthma.   

A VA clinical note of April 1997 shows a complaint of 
allergic rhinitis.  Examination disclosed congested 
turbinates.  Medication was recommended.  In September 1997, 
examination revealed an acute nasal allergy.  In October 
1997, the Veteran was seen for asthma (Gulf War).  He had 
symptoms of nasal congestion.  His head was within normal 
limits, but his lungs had a bilateral prolonged expiratory 
phase.  The impression was asthma, Gulf War related, with 
symptoms suggestive of sinusitis.  In December 1997, the 
Veteran complained of chest pain and a dry cough.  His lungs 
were clear and the assessment was well controlled asthma in 
exacerbation.  

A June 2000 VA clinical note indicates the Veteran's asthma 
was well controlled.  He was currently stable, without 
evidence of bronchial obstruction.  

In January 2001, the Veteran appeared before the undersigned 
Veterans Law Judge at the RO and gave sworn testimony.  He 
reported that sinus symptoms began while serving in the 
Persian Gulf and that he began regular treatment in 1995.  

In February 2001, the Veteran was seen at the VA clinic for 
bronchial asthma and sinusitis.  He complained of symptoms 
including rhinitis, sinusitis and shortness of breath.  His 
nasal turbinates were mildly sclerotic.  His lungs were clear 
to auscultation.  The case was discussed with another doctor 
and it was agreed that they were dealing with an allergy.  
The assessment was bronchial asthma, chronic sinusitis and 
atopy.  [Atopy is a genetic predisposition toward the 
development of immediate hypersensitivity reactions against 
common environmental antigens.  The most common clinical 
manifestation is allergic rhinitis; bronchial asthma, atopic 
dermatitis, and food allergy occur less frequently.  
Dorland's, at 156.]  

On PFT by VA, in March 2002, the Veteran gave good effort and 
cooperation.  The results were interpreted as disclosing mild 
obstructive ventilatory impairment, not responsive to 
bronchodilator therapy.  The results were considered to be 
consistent with deterioration obstructive lung disease.  

In April 2002, the Veteran complained of shortness of breath 
associated with warm weather.  He referred to nasal 
congestion.  His lungs were clear.  The assessment included 
asthma, chronic sinusitis and atopy.  

In July 2002, a private physician, C. R. V., M.D., wrote that 
the Veteran had a history of bronchial asthma and chronic 
sinusitis, but did not provide any further information as to 
those problems.  The doctor wrote that the Veteran was 
evaluated in January 2001 for cervical and right shoulder 
pain.  

A VA pulmonary clinic note of August 2002 listed the 
Veteran's problems as asthma, allergic rhinitis, and snoring.  
His primary subjective complaint was significant symptoms of 
snoring.  Examination showed no nasal inflammation or oral 
lesions.  The lungs were clear, without wheezing, rales, or 
rhonchi.  The assessment was mild persistent asthma 
associated with Gulf War syndrome, major depression, and 
recurrent sinusitis.  The note restated the Veteran's 
problems as morbid obesity, sleep apnea, asthma and allergic 
rhinitis.  Again, examination showed no nasal inflammation or 
oral lesions.  The lungs were clear, without wheezing, rales, 
or rhonchi.  The assessment was morbid obesity, asthma - 
doing well on medication, and sleep apnea.  

The Veteran was seen at the VA primary care clinic later in 
August 2002.  Active problems included allergic rhinitis, 
bronchial asthma, and sinusitis.  The Veteran referred to a 
history of bronchial asthma with an intermittent dry cough 
and wheezes, responding to inhalers.  Objectively, he weighed 
191 pounds, was 70 inches in height, and had a body mass 
index of 27.5.  His nasal septum was normal and the mucosa 
was pink.  No discharges were observed.  His lungs were 
bilaterally clear, with no wheezes or rhonchi.  The 
assessment was bronchial asthma, noting that the Veteran had 
remained stable and that superimposed sleep apnea was 
suspected.  

In July 2004, the Veteran was given a VA examination under 
Gulf War guidelines.  He had no pathologic history during  
his active service.  After service, he developed a productive 
cough with sinusitis, headache and other symptoms.  He had a 
diagnosis of bronchial asthma in 1991.  Examination of the 
nose showed evidence of allergic rhinitis, with mild redness 
of the turbinate mucosa.  The chest was clear, except for an 
occasional few wheezes and rales to auscultation.  A history 
of previous chronic bronchitis and bronchial asthma was 
noted.  X-rays of the sinuses showed them to be normal with 
no evidence of sinusitis.  The diagnoses were allergic 
rhinitis, recurrent, and bronchial asthma, by records, no 
wheezes or rhonchus at present.  

When seen at the VA clinic in June 2005, there were no 
respiratory complaints.  The nasal septum was normal, the 
mucosa was pink, and the lungs had clear breath sounds, 
bilaterally.  The lungs were again found to be clear in 
September 2005.  When the Veteran was seen for his skin 
problems, in November 2005, there were no respiratory 
complaints.  Again, the nasal septum was normal, the mucosa 
was pink, there were no discharges and the lungs had clear 
breath sounds, bilaterally.  

The Veteran was seen at the VA primary care clinic, in mid-
April 2006, for complaints of back pain.  His nasal septum 
was normal, the mucosa was pink, there were no discharges, 
and the lungs had clear breath sounds, bilaterally.  X-rays 
revealed that there was no pulmonary infiltration.  There 
were nodular calcifications consistent with old healed 
granulomas.  The remainder of the study was unremarkable.  

In August 2006, the Social Security Administration reviewed 
the VA clinical records and concluded that the Veteran had 
asthma and was not disabled.  

A VA clinical note, dated in September 2006, shows the 
Veteran complained of epigastric pain.  There were no 
respiratory complaints.  The nasal septum was normal, the 
mucosa was pink, there were no discharges, and the lungs had 
clear breath sounds, bilaterally

A VA primary care note of August 2007 was negative for 
respiratory complaints.  Once again, the nasal septum was 
normal, the mucosa was pink, there were no discharges, and 
the lungs had clear breath sounds, bilaterally.  The 
assessment was a history of bronchial asthma, noting the 
Veteran had remained asymptomatic.  

A VA examination of the Veteran's nose, sinus, larynx, and 
pharynx was done in July 2008.  The claims file, including 
clinical records, was reviewed.  The Veteran complained of 
recurrent nasal stuffiness.  There was no purulent discharge, 
only a watery discharge.  There were no incapacitating 
episodes, only occasional headaches.  Objectively, the nasal 
turbinates were of a bluish color and congested with a slight 
watery discharge.  The nostrils were not obstructed.  There 
was slight septal deviation to the left causing no 
obstruction.  There was no tissue loss, scarring, or 
deformity of the nose.  Examination for sinusitis showed 
none.  There was no tenderness, purulent discharge, or 
crusting.  The diagnosis was allergic rhinitis.  The examiner 
stated that he could not give the etiology of the claimed 
sinus disorder because the Veteran did not have sinus 
pathology.  

The Veteran also had a respiratory examination in July 2008.  
The claims file and medical records were reviewed.  The 
Veteran stated that upon his return from the Persian Gulf, he 
started suffering easy fatigue, shortness of breath with 
minimal exertion, recurrent dry cough, and difficulty 
sleeping due to respiratory problems.  The Veteran's medical 
history was discussed.  On examination, there were no 
abnormal respiratory findings.  A chest X-ray study was 
normal.  PFT disclosed mild obstructive ventilatory 
impairment responsive to bronchodilator therapy with mild air 
trapping and increased airway resistance.  The diagnosis was 
mild bronchial asthma by PFT's .  As to whether it was at 
least as likely as not that the currently manifested 
respiratory disorder was causally related to service, the 
examiner could not resolve the issue without resorting to 
mere speculation.  It was noted that there was no evidence of 
any fatigue complaint or bronchial asthma treatment of 
diagnosis during active military service and no medical 
evaluation regarding that complaint during service.  The 
examiner noted that the respiratory symptoms alleged by the 
Veteran were clearly related to his known diagnosis of mild 
bronchial asthma and were not caused by or related to an 
undiagnosed illness.  The statement by another physician that 
the Veteran had mild persistent asthma associated with 
Persian Gulf Syndrome could not be explained.  

Conclusion

There was no evidence of a sinus disorder in service or on 
examination for separation from active service in April 1991.  
The earliest evidence of sinusitis cam almost 4 years after 
the Veteran left active service, in March 1995.  At that 
time, he had an active sinus and cough problem and X-rays 
revealed findings compatible with chronic left maxillary 
sinusitis.  Since then, there have been some notations of a 
history of sinusitis, but no actual objective findings 
supporting that diagnosis.  The May 1996 X-ray studies 
demonstrated clear frontal, ethmoid, sphenoid, and maxillary 
sinuses.  The July 2004 X-rays of the sinuses showed them to 
be clear with no evidence of sinusitis.  These 1996 and 2004 
X-ray studies, the absence of objective findings compatible 
with sinusitis for several years, and the findings on the 
July 2008 VA examination support the conclusion that the 
Veteran does not currently have sinusitis.  Service 
connection is only granted for existing disabilities.  
38 U.S.C.A. § 1110; see also Gilpin.  Since the Veteran does 
not have the disability, service connection can not be 
granted.  Here again, although the Veteran's complaints have 
been considered, the objective findings by trained medical 
professionals outweigh his claims.  The medical reports 
provide a preponderance of evidence and it is against the 
claim.  Consequently, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

On the other hand, the medical evidence does establish that 
the Veteran has mild bronchial asthma.  This is a known 
diagnosis and is not an undiagnosed illness or medically 
unexplained chronic multisymptom illness.  Therefore, it does 
not qualify for a presumption under the provisions of 
38 C.F.R. § 3.317.  

In October 1997, the Veteran's lungs had a bilateral 
prolonged expiratory phase and the impression was asthma, 
Gulf War related, with symptoms suggestive of sinusitis.  
This diagnosis appears to be based on the Veteran's complaint 
of "asthma (Gulf War)," rather than any specific findings 
by the doctor or his review of the claims folder or other 
record.  In August 2002, the Veteran came to the pulmonary 
clinic for evaluation of his asthma symptoms.  There is no 
indication that the claims file or clinical records were 
reviewed.  There were no objective findings, the lungs were 
clear.  Nevertheless, the assessment was mild persistent 
asthma associated to the Gulf War syndrome.  The doctor did 
not provide any explanation of these remarks.  Nor did the 
doctor explain what a "Gulf War syndrome" might be.  In the 
absence of any positive findings or review of records, we are 
left with the conclusion that the doctor was merely repeating 
the Veteran's claim that the asthma was associated with some 
kind of syndrome from the Gulf War.  When a medical 
professional merely writes down what a patient is claiming, 
that has no greater evidentiary weight than the claim itself.  
Such a notation is not competent medical evidence or opinion.  
See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 
8 Vet. App. 342 (1995).  Thus, the two references to the 
asthma being Gulf War related or associated with a "Gulf War 
syndrome" appear to be repetitions of the Veteran's claims 
rather than competent medical evidence or opinion.  The only 
competent medical opinion on this point was developed in the 
July 2008 VA examination and that was to the effect that the 
Veteran's asthma could not be related to service without 
resort to speculation.  

The service treatment records show the Veteran had a cold in 
January 1991, which was treated appropriately; and his chest 
and lungs were normal when he was examined for separation 
from service in April 1991.  A private doctor noted some 
wheezing shortly after service and did not diagnosis asthma.  
Asthma was first diagnosed several years after service.  The 
medical records on this issue form a preponderance of 
evidence which outweigh the Veteran's claims and memory and 
establish a post service onset of the asthma.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  


ORDER

Service connection for an acquired psychiatric disorder (to 
include posttraumatic stress disorder (PTSD)) is denied.  

Service connection for hair loss is denied.  

Service connection for a skin disorder is denied.  

Service connection for a sinus disorder is denied.  

Service connection for bronchitis (diagnosed as bronchial 
asthma) is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


